DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response with remarks filed on 28 February 2022.
Claims 1, 3-21 have been amended.
Claim 2 have been canceled. 
Claims 1, 3-21 are allowed.

Allowable Subject Matter
Claims 1, 3-21 are allowed.
The following is a statement of reasons for allowance and a discussion of the closest prior art of record:
The claims at hand generally deal with a method for processing a transaction.  The claims specifically disclose “receive, from the back-end server, authentication requirements associated with the service provider selection; determine a minimum number of authentication inputs that meet the authentication requirements; convey on the user interface controls that facilitate specification of the authentication requirements by the user by dynamically generating a user interface Page 2 of 14 CHIACTIVE-12218347.1Serial No. 17/003,691Application Filed: August 26, 2020control that includes an option to provide more than the minimum number of authentication inputs”.  To process a transaction, the claims disclose: a kiosk having a terminal for processing transactions comprising: a user interface configured to convey information to a user and to receive user commands; currency processing hardware configured to receive currency from the user at the kiosk and to determine a type and amount of currency accepted; currency processing hardware configured to provide currency from the kiosk and to determine the amount of currency provided; a processor in communication with the user interface and the currency processing hardware; and non-transitory computer readable media in communication with the processor that stores instruction code which, when executed by the processor, causes the processor to: receive, via the user interface, an account category selection; communicate the account category selection to a back-end server; receive, from the back-end server, a listing of one or more service providers associated with the account category selection; convey on the user interface the listing of one or more service providers; receive, via the user interface, a service provider selection; communicate the service provider selection to the back-end server; receive, from the back-end server, authentication requirements associated with the service provider selection; determine a minimum number of authentication inputs that meet the authentication requirements; convey on the user interface controls that facilitate specification of the authentication requirements by the user by dynamically generating a user interface Page 2 of 14 CHIACTIVE-12218347.1Serial No. 17/003,691Application Filed: August 26, 2020control that includes an option to provide more than the minimum number of authentication inputs; receive, via the user interface, a user-provided authentication input from the user associated with the service provider selection; communicate the user provided authentication input from the user associated with the service provider selection to the back-end server; receive, from the back-end server, acknowledgment of match of user-provided authentication input from the user with authentication associated with the user for the service provider selection; receive from the back-end server, after user- provided authentication input, an amount of currency to be paid corresponding to the service provider selection; display, via the user interface, an indication of an amount of currency to be paid; receive currency via the currency processing hardware; determine the amount of currency received by the currency processing hardware; communicate to the back-end server, the amount of currency received; determine whether the amount of currency received via the currency processing hardware is in excess of the amount of currency to be paid corresponding to the service provider selection; enable the currency processing hardware to provide currency at the kiosk in an amount that is the excess of the amount of currency received as compared to the amount to be paid corresponding to the service provider selection; and after receipt of user-provided authentication input with the service provider selection, generate transaction information processed by the processor, including transaction date, transaction reference identification, and kiosk identification.
The claimed invention are directed to patent-eligible subject matter under 35 USC § 101 because the claims disclose a technical solution to a technical problem because the claims disclose “receive, from the back-end server, a listing of one or more service providers associated with the account category selection; convey on the user interface controls that facilitate specification of the authentication requirements by the user by dynamically generating a user interface control that includes an option to provide more than the minimum number of authentication inputs.”  The user interface controls are dynamically changed based on receiving information from a table of which authentication credentials are required for each different user.  For example, as explained in Applicant’s Specification: 	
[0031]The back-end server 106 may determine authentication 
requirements associated with the selected account server 104 that are in 
turn associated with the selected service provider. For example, in the 
case of Electric Co., the back-end server 106 may determine that two or 
more of the name on account, zip code for account holder, and SSN of 
account holder are required. The requirements may be communicated to 
the TPS 102. 
[0032] At block 210, the TPS 102 may dynamically generate an interface 
based on the requirements for authenticating with the account server 104. 
For example, the TPS 102 may display an interface with input fields for 
providing the requirements. The interface may display an instruction such 
as "Please enter two or more of the following items." The user may then 
specify as many required items as needed. The specified items may then 
be communicated to the back-end server 105.

    PNG
    media_image1.png
    280
    800
    media_image1.png
    Greyscale


The dynamically changing user interface change as a user progresses through the steps and will be different for each user based on the specific authentication requirements.  
Glass et al. (US 2015/0178701 A1) discloses an account management kiosk system and method.  A kiosk computing device generates a graphical user interface (GUI) to the display screen to receive, from the consumer, account information associated with a service.  Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer.  The cash processing unit processes the monetary amount and credits an account with appropriate funds.  Glass discloses the kiosk includes monetary processing units, such as a cash processing unit that receives cash payment from a consumer.  Glass discloses a graphical user interface display displays a “Buy Now” button that shows a “Prepaid Phone” button, a “Debit Card” button, or a “Loyalty Card” button that may each be selected to activate a new account or manage an existing account associated with each of a prepaid commination service a debit card service, and a loyalty card service; the selection is communicated to a back-end server.  Glass discloses a confirmation screen is generated on the graphical user interface of the kiosk to settle the transaction.  For example, the screen displays “$10.43 will be withdrawn from your account”.  The cash processing unit sends monetary information to the server to credit an account with appropriate funds.  The cash processing unit also dispenses monetary change for any cash amount received in excess of the required payment.
Purves et al (US 2013/0346302 A1) discloses a user selects a “bills” option (i.e., a service provider type) on a display of a kiosk.  The customer may also have the option to reload a prepaid card account.  Furthermore, Purves discloses that after the customer selects a “bills” option, the user interface displays a list of bills from one or more merchants.  Purves discloses the user chooses the merchant, and then the user’s account for the merchant will be displayed to allow the customer to continue with the transaction.  For example, the customer may selected the merchant NORDSTROM from the multiple service providers.  Purves discloses a back-end server receives user input credentials to be inputted by the user in order to verify the user.  The input is displayed on the display. Purves discloses the user inputs user login credentials.  The log in credentials are sent to the back-end server to verify/confirm that the username and password (or other credentials) are correct. Purves discloses that after the server confirms that the customer identification matches the database identification), an authorization response is sent to the client (i.e., displayed on the display of the kiosk).  If the credentials are verified, the user is authorized to access the merchant account and continue with the transaction.  Purves discloses the server generates a purchase receipt.  The transaction record includes transaction date, a transaction identification, and a point of sale identification.
SHAH et al. (US 2017/0374070 A1) discloses information stored in a policy database may also contained policies that are specified by a service provider to control selection and prioritization of authentication factors required to be input by the user.  Shah discloses that each service provider may have different needs of authentication factors to be input by each user.  The database is used to dynamically generate the actual authentication session execution and which authentication factors are needed based on authentication policies set by each service provider of a plurality of service providers.  There are specifically tailored set of authentication factors required by each different service provider for each different user.   
Shahbazi et al. (US 2006/0036501 A1) discloses Shahbazi discloses the kiosk can print receipts for the transaction. 
The closest Foreign Patent Document the Examiner could find is Takase et al.  (JP WO 1996/024105 A1).  Takase discloses the input key allows electronic information, such as a selectin code or a plurality of individual identification code numbers may be inputted. 
The closest Non Patent Literature the Examiner could find is Shah et al. "Multi-factor Authentication as a Service," 2015 3rd IEEE International Conference on Mobile Cloud Computing, Services, and Engineering, 2015, pp. 144-150).  Shah discloses the architecture is robust and scalable enabling service providers to define risk-based authentication policies by way of assurance level requirements, which map to concrete authentication factor capabilities on user devices.
Examiner determined that it would not have been obvious to combine these arts to specifically disclose a kiosk having a terminal for processing transactions comprising: a user interface configured to convey information to a user and to receive user commands; currency processing hardware configured to receive currency from the user at the kiosk and to determine a type and amount of currency accepted; currency processing hardware configured to provide currency from the kiosk and to determine the amount of currency provided; a processor in communication with the user interface and the currency processing hardware; and non-transitory computer readable media in communication with the processor that stores instruction code which, when executed by the processor, causes the processor to: receive, via the user interface, an account category selection; communicate the account category selection to a back-end server; receive, from the back-end server, a listing of one or more service providers associated with the account category selection; convey on the user interface the listing of one or more service providers; receive, via the user interface, a service provider selection; communicate the service provider selection to the back-end server; receive, from the back-end server, authentication requirements associated with the service provider selection; determine a minimum number of authentication inputs that meet the authentication requirements; convey on the user interface controls that facilitate specification of the authentication requirements by the user by dynamically generating a user interface Page 2 of 14 CHIACTIVE-12218347.1Serial No. 17/003,691Application Filed: August 26, 2020control that includes an option to provide more than the minimum number of authentication inputs; receive, via the user interface, a user-provided authentication input from the user associated with the service provider selection; communicate the user provided authentication input from the user associated with the service provider selection to the back-end server; receive, from the back-end server, acknowledgment of match of user-provided authentication input from the user with authentication associated with the user for the service provider selection; receive from the back-end server, after user- provided authentication input, an amount of currency to be paid corresponding to the service provider selection; display, via the user interface, an indication of an amount of currency to be paid; receive currency via the currency processing hardware; determine the amount of currency received by the currency processing hardware; communicate to the back-end server, the amount of currency received; determine whether the amount of currency received via the currency processing hardware is in excess of the amount of currency to be paid corresponding to the service provider selection; enable the currency processing hardware to provide currency at the kiosk in an amount that is the excess of the amount of currency received as compared to the amount to be paid corresponding to the service provider selection; and after receipt of user-provided authentication input with the service provider selection, generate transaction information processed by the processor, including transaction date, transaction reference identification, and kiosk identification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691